Case 3:15-md-02670-JLS-MDD Document 1987-5 Filed 09/19/19 PageID.134809 Page 1 of
                                       8




              Exhibit 3
Case 3:15-md-02670-JLS-MDD Document 1987-5 Filed 09/19/19 PageID.134810 Page 2 of
                                       8
Case 3:15-md-02670-JLS-MDD Document 1987-5 Filed 09/19/19 PageID.134811 Page 3 of
                                       8
Case 3:15-md-02670-JLS-MDD Document 1987-5 Filed 09/19/19 PageID.134812 Page 4 of
                                       8
Case 3:15-md-02670-JLS-MDD Document 1987-5 Filed 09/19/19 PageID.134813 Page 5 of
                                       8
Case 3:15-md-02670-JLS-MDD Document 1987-5 Filed 09/19/19 PageID.134814 Page 6 of
                                       8
Case 3:15-md-02670-JLS-MDD Document 1987-5 Filed 09/19/19 PageID.134815 Page 7 of
                                       8
Case 3:15-md-02670-JLS-MDD Document 1987-5 Filed 09/19/19 PageID.134816 Page 8 of
                                       8
